PUBLISH


                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT     FILED
                                                                   U.S. COURT OF APPEALS
                                     _______________                 ELEVENTH CIRCUIT
                                                                          11/23/99
                                       No. 96-2306                     THOMAS K. KAHN
                                     _______________                       CLERK


                          D. C. Docket No. 95-55-CIV-T-21-E


DWAYNE HAWKINS,
MILLARD G. RIPLEY,
                                                                       Plaintiffs-Appellants,


                                            versus

FORD MOTOR COMPANY,

                                                                        Defendant-Appellee.

                          ______________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                        ______________________________
                                (November 23, 1999)


Before BIRCH, Circuit Judge, FAY, Senior Circuit Judge, and COHILL*, Senior
District Judge.



       *
       Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for the Western District of
Pennsylvania, sitting by designation.
PER CURIAM:

       The facts in this case are set out in our prior opinion in which we certified a

controlling issue of law to the Supreme Court of Florida. See Hawkins v. Ford Motor

Co., 135 F.3d 1443 (11th Cir. 1998). The Supreme Court of Florida rephrased1 our

original certified question as follows:

       Does section 320.643(2)(a), Florida Statutes (1993), provide the
       exclusive basis for objection by a motor vehicle manufacturer to a
       proposed transfer of all the equity interest in a corporate motor vehicle
       dealership?

On October 14, 1999, The Supreme Court of Florida in Case Number 92,503,

Hawkins v. Ford Motor Co. responded as follows:

       . . . we answer the rephrased certified question in the negative and hold
       that the entire transaction must be analyzed and multiple statutory
       provisions considered depending on the structure of the entire transaction
       which, as here, may involve both a transfer of all the equity interest in a
       corporate motor vehicle dealership and a change in executive
       management control of that dealership. (footnote omitted).

       Based upon the holding of the Supreme Court of Florida on the determinative

issue of Florida law in this case, we AFFIRM the judgment of the district court.




       1
         The certified question, as rephrased, is identical to our original question but for the
insertion of the word “corporate.”

                                                  2